department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-104845-11 date date internal_revenue_service number release date index number ----------------------------- ------------------------------------------ --------------------- ----------------------------- re ----------------------------------------- ------------------------------------------ ------------------------- -------------------- legend date date date date date date date date year settlor son son’s grandfather country country trust state state child child child child child child ---------------- ----------------------- ----------------------- ------------------- --------------------- ----------------- ------- ------------------------------------------------------------------------------------------- ------------------ ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- --------------------------- ------------------------------------------------------------------------------------------- ------------------ ------------------------------------------------------------------------------------------- -------------------------------------- -------------------------- ------------- --------------------------- ------------------------------- ---------------- ------------------------- -------------------------- ------------------------ plr-104845-11 child court individual individual individual dear ------------ -------------------------- ------------------------------------------------------------------------------------------- ------------ -------------------- --------------------------------------- ---------------------------------------- this letter responds to the letter dated date and subsequent correspondence submitted by your authorized representative requesting rulings regarding the estate and generation-skipping_transfer gst tax consequences of son’s proposed exercise of his power of apportionment the facts and representations submitted are summarized as follows settlor a citizen of country established an irrevocable_trust trust under an instrument deed which was executed on date trust benefits settlor’s son son and son’s issue trust is held in two equal parts the first part and the second part this ruling_request concerns only the second part which under clause b of deed consists of the residue of trust after deducting the principal of the first part currently son has seven children twenty-three grandchildren and two great-grandchildren all citizens of country son and his first wife had five children son and his second wife had two children son is currently in his third marriage clause b of deed provides that when son’s eldest child reaches age twenty-one son shall be entitled to---receive all interest interest on interest fruits and revenues thereafter to be derived from the second part until his death son’s eldest child reached age twenty-one on date therefore son is currently entitled to receive all of the income and principal from the second part for his lifetime under clause f if and when son dies after his eldest child reaches the age of twenty-one years the then-existing residue of the second part shall be vested absolutely in the surviving issue in equal shares per stirpes of son subject however to delivery of such property only as and when provided in clause clause provides that notwithstanding the time provided for vesting in paragraphs b c d e and f of clause the trustees may postpone such vesting to any dates or dates later than the twenty-first birthday of the eldest child to be vested as provided therein but not later than the death of son if in the opinion of the trustees and at their sole discretion and option they consider any such postponement desirable plr-104845-11 under clause notwithstanding the terms of clause and any other clauses of this deed respecting equality of shares son may at any time prior to the date of vesting of the second part in his issue unequally apportion the respective shares of the said issue in the second part the extent nature form and situs of the said shares shall be left entirely to the discretion of son any such decision respecting apportionment may be altered or revoked by son at any time or times prior to the date of such vesting however if son has issue born of more than one marriage any exercise of this power is subject_to the consent of the majority of outside non-family trustees under clause although son’s issue are vested under clause in the property of second part he or she is only entitled to delivery of half of his or her respective share of such property when he or she attains the age of thirty respectively and the remaining half of his or her share when he or she attains the age of forty prior to reaching these ages such issue are entitled to receive the interest interest on interest fruits and revenues from his or her share under clause great-grandchildren of settlor who under the provisions of deed become vested shall be entitled to delivery on the dates when their father or mother would have been entitled to delivery as provided in this deed had such father or mother lived clause b provides that notwithstanding any other terms of this deed after the first opening the trustees may disburse pay and deliver to or for the account or benefit of son all such sums of money or other_property moveable or immoveable from the second part as his or her or their absolute property as the case may be should the said trustees alone and in their sole and unrestricted discretion and at any time or times and from time to time and to such extent and in such form and proportions as the trustees alone may consider desirable without the necessity of any return of all such moneys or property to the second part clause provides that deed shall at all times be construed according to the laws of state which is in country pursuant to a date declaratory_judgment by court and a date resolution of the trustees the trustees of trust divided trust into seven separate equal trusts with son being the income and discretionary capital beneficiary during his lifetime in accordance with deed and to the extent not apportioned otherwise by son each such trust vesting absolutely in one of son’s seven children or if such child is not then living such child’s then surviving issue per stirpes accordingly upon son’s death and to the extent not apportioned by son trust a will vest in child trust b will vest in child trust c will vest in child trust d will vest in child trust e will vest in child trust f will vest in child and trust g will vest in child each trust is governed by deed plr-104845-11 court also declared that son’s power of apportionment could be exercised by way of fractional or percentage shares of the corpus of the second part or on the basis of specific assets or designated amounts thereof to one or more of his children or remote issue and whether or not the child or other issue of son who is the parent of such more remote issue has predeceased without any requirement for other assets or amounts or shares being apportioned to other of his children or more remote issue without the requirement of equality among the beneficiaries or family branches court further declared that the trustees may retain a beneficiary’s vested interest in trust up to the 21st anniversary of the death of the last surviving descendant of son’s grandfather who was living on date pursuant to a date declaratory_judgment by court and a date resolution of the trustees the trustees divided trusts a through g into fourteen separate equal trusts accordingly trust a was divided into trust a1 and trust a2 trust b was divided into trust b1 and trust b2 trust c was divided into trust c1 and trust c2 trust d was divided into trust d1 and trust d2 trust e was divided into trust e1 and trust e2 trust f was divided into trust f1 and trust f2 and trust g was divided into trust g1 and trust g2 son continued to have a lifetime interest in income and principal in each trust each child of son continued to have the respective child’s interest in the divided trust for example child held an interest in trust a1 and trust a2 each trust is governed by deed pursuant to a date declaratory_judgment by court and a date resolution of the trustees the trustees combined trusts a2 b2 c2 d2 e2 f2 and g2 combined trust trusts a1 b1 c1 d1 e1 f1 and g1 remained separate trusts split trusts son continued to have a lifetime interest in the income and principal in the split trusts and the combined trust following this action by the trustees there are seven split trusts each trust benefitting the specific child named in the date declaratory_judgment and date resolution the combined trust to the extent not apportioned otherwise by son will vest absolutely in son’s surviving issue per stirpes upon the death of son combined trust and the split trusts are governed by deed son proposes to exercise his power of apportionment in an instrument of apportionment apportionment the apportionment will be effective at son’s death and is revocable at any time prior to son’s death under apportionment at son’s death combined trust will be divided into equal shares for son’s children who survive him and son’s children who predecease him but leave issue surviving him each share referred to herein as a child’s family’s share if a respective child of son or any one of that child’s issue survives son the respective child’s family’s share of combined trust plus the split trust benefitting that child the child’s split trust will be apportioned outright in plr-104845-11 specified amounts to named individuals in a class that includes the respective child and that child’s children and grandchildren who were born during son’s lifetime any remaining balance of the respective child’s family’s share of combined trust plus that child’s split trust will be apportioned to a_trust sprinkle trust for the benefit of the respective child of son and the child’s children and grandchildren who were born during son’s lifetime and who have survived son the trustees of each sprinkle trust will have absolute discretion to distribute income and principal of the sprinkle trust among such beneficiaries prior to the final distribution date in the event of any residue upon the final distribution date the trustees shall pay the balance of the respective sprinkle trust to the beneficiaries as are then living and in such amounts and proportions as the trustees determine in their sole and absolute discretion or if none are living on the final distribution date to such of son’s then living issue in equal shares per stirpes provided that all issue of son born after his death shall be deemed to be deceased the final distribution date shall be the perpetuities date or the death of all of the beneficiaries of the respective sprinkle trust if sooner the term perpetuities date means the date twenty-one years after the death of the last survivor of grandfather individual and individual sec_2 and who were living on date the date deed was executed all of the sprinkle trusts created under apportionment will be governed by deed except with respect to the perpetuities date provided for in apportionment it is represented that all of the outside trustees of the combined trust and split trusts will consent to apportionment when son executes apportionment the trustees of the split trusts and combined trust will file a motion for declaratory_judgment with court asking court to declare that son can exercise the power of apportionment granted to him under clause of deed as proposed there have been no additions actual or constructive to trust the split trusts or the combined trust after the original funding in year son and the trustees of the split trusts and combined trust have requested the following rulings son’s proposed exercise of his power of apportionment as provided in apportionment will not cause the assets of the split trusts combined trust or sprinkle trusts to be includible in his gross_estate under sec_2041 son’s proposed exercise of his power of apportionment as provided in apportionment will not cause the split trusts combined trusts or the sprinkle trusts to become subject_to chapter ruling plr-104845-11 sec_2041 of the internal_revenue_code provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2041 defines the term general_power_of_appointment as a power exercisable in favor of the decedent the decedent's_estate the decedent's creditors or creditors of the decedent's_estate sec_20_2041-1 of the estate_tax regulations states that a power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate in the present case son’s power of apportionment granted to him under clause of deed is a power_of_appointment for purposes of sec_2041 see sec_20_2041-1 all of the split trusts and combined trust are governed by deed son’s power is revocable at any time before the second part vests in his issue and accordingly son’s exercise of his power will not be effective until son’s death clause limits the exercise of son’s power_of_appointment to a class consisting of son’s issue therefore because son cannot appoint the assets of these trusts to himself his creditors his estate or the creditors of his estate son’s power_of_appointment is not a general_power_of_appointment as described in sec_2041 accordingly based on the facts submitted and representations made and assuming son exercises his power as proposed and court renders a declaratory_judgment as requested in the trustee’s motion son’s proposed exercise of his power of apportionment as provided in apportionment will not cause the assets of the split trusts combined trust or sprinkle trusts to be includible in his gross_estate under sec_2041 ruling plr-104845-11 sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if - such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years son's limited_power_of_appointment was created under deed which governs trust the split trusts and the combined trust trust was an irrevocable_trust prior to date it is represented that no additions have been made to trust the split trusts or the combined trust since that date consequently trust the split trusts and the combined trust are not subject_to chapter under clauses and of deed an interest that vests in a beneficiary under the age of will be held in trust for the sole benefit of that individual until that individual reaches age under the date judgment the trustees may retain a beneficiary’s vested interest in trust up to the 21st anniversary of the death of the last surviving descendant of son’s grandfather who was living on date under apportionment every sprinkle trust created under plr-104845-11 apportionment must vest in the beneficiaries to whom distributions could then be made no later than the date that is twenty-one years after the death of the last survivor of the issue of grandfather and individual sec_1 through who were living on date the date deed was executed therefore son’s proposed exercise of his power of apportionment will not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of the trust plus a period of years accordingly based on the facts submitted and representations made and assuming son exercises his power as proposed and court renders a declaratory_judgment as requested in the trustees’ motion son’s proposed exercise of his power of apportionment as provided in apportionment will not cause the split trusts the combined trusts or the sprinkle trusts to become subject_to chapter the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-104845-11 in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by ______________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
